COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Darryl Dewayne Harper v. The State of Texas

Appellate case number:     01-12-00202-CR

Trial court case number: 1297713

Trial court:               248th District Court of Harris County

        This case was abated and remanded to the trial court on November 7, 2012. The order of
abatement directed the trial court to determine whether appellant still desired to pursue his
appeal, determine whether good cause exists to relieve appellant’s counsel of his duties, and
either remove appellant’s counsel and substitute new counsel or set a date certain when
appellant’s counsel must file his brief. The trial court held a hearing on the order of abatement
on November 26, 2012, and the court reporter has filed a reporter’s record of the hearing. The
trial court found that appellant still wished to pursue this appeal, that good cause did not exist for
relieving counsel of his duties, and that counsel had completed appellant’s brief. The court
therefore set November 27, 2012 as the deadline for filing appellant’s brief. Counsel filed
appellant’s brief with this Court on November 26, 2012. Accordingly, we REINSTATE this
case on the Court’s active docket.

        Further, because appellant’s brief is filed effective on reinstatement of this case, the
State’s brief, if any, is ORDERED to be filed within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Justice Jennings
                    Acting individually      Acting for the Court


Date: December 4, 2012